 334DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPeerless Publications,Inc. (Pottstown Mercury)andNewspaper Guild of Greater Philadelphia, Local10. Case4-CA-698526 March 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 9 August 1977 the National LaborRelationsBoard issueditsDecision and Order in this pro-ceeding.'The administrative law judge had foundthat the Respondent's Code of Ethics and GeneralOfficeRules,unilaterally promulgated with theirconstituent penalties, constituted- mandatory sub-jects of bargaining. On exceptions to that decision,the Board affirmed in part and reversed in part theadministrative law judge's conclusions. Thus, theBoard agreedthat the Respondent was obligated tobargainover its General Office Rules, and that itsrefusal to do so was violative of Section 8(a)(5) and(1) of the Act. Consistent with the Board's decisionin theCapital Times2case,however, a panel ma-joirty concluded, contrary to the administrativelaw judge, that the Respondent's Code of Ethics,as a whole, did not affect terms and conditions ofemployment so as to constitute a mandatory sub-ject ofbargaining,but that the Code's "penaltyprovision, in and of itself, directly affects employ-ment security and, therefore, is a mandatory sub-ject of bargaining." In the majority's view, certainportions of General Office Rule 11, like the sub-stantive provisions of Respondent's Code of Ethics,were "essentially based on ethical considerationsdesignedto enhance the credibility of Respondent'snewspaper." Thus the cited portions of GeneralOffice Rule 11 (231 NLRB at 245) were exceptedfrom the Board's Order requiring the Respondentto bargain over the General Office Rules, but weretreated together with the Code of Ethics in findingthat the Respondent was obligated to bargain onlyto the extent of a penalty provision for violation ofsuch rules.On a petition for review by the Guild, theCharging Party, and an application for enforcementof its Order by the Board, the United States Courtof Appeals for the District of Columbia Circuit on13August 1980, issued its decision in the consoli-dated cases.3 The court agreed with the Board that1 231 NLRB 244.a 223 NLRB 651 The Board issued its decision inCapital Timessubse-quent to the administrative law ,fudge's decision in this case8Newspaper Guild Local 10 (Peerless Publications) v. NLRB,636 F.2d550 (D.C. Cit. 1980)"protection of the editorial integrity of a newspa-per lies atthe core of publishing control" (636 F.2dat 560), and concluded that in order to preservethesequalities, a newspublication may, subject tocertain constraints, establishreasonablerules de-signed to prevent activity by employees whichwould "directly compromise their standing as re-sponsible journalists and that of the publication forwhich they workas a mediumof,integrity." (Id. at561.)However, the court deemed inadequate therationale used by the Board majority to address the"problems presented by the tension between theemployees' right to bargain collectively and theright of the owner of a-newspaper to safeguard thecredibility of his publication from injury throughimproper conflicts of interest." (Ibid.) The courtalso found, contrary to the Board majority, thatconstituent penalties for violation of rules cannotreasonably "be separated for Labor Act purposesfrom the substantive provisions which they are de-signedto enforce." (Ibid.). Accordingly, the courtremanded this proceeding to the Board for deter-minationson the issues in light of the principlesenunciated by the court.On 19 November 1980 the Board, through itsExecutive Secretary, notified the parties that pursu-ant to the remand by the court of appeals, all par-tiesmight file statements of position with respect tothe issuesraised by the remand. Thereafter, the Re-spondent, the General Counsel, and the NewspaperGuild each filed a statement of position.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On furtherexaminationof the issues presented inlightof the entire record, including the court'sopinionand the parties' statements of positions, theBoard has decided to modify its earlier Decisionand Order in this proceeding.First, our consideration of the issues leads us toconclude,in agreementwith the court, that, as ageneral principle, rules and their constituent penal-ties should not be artificially severed from eachother for purposes of collective bargaining underthe Act. This is so because the attachment of ex-press or implied penalties for breach of the substan-tive content is what transforms rules or codes ofconduct from mere expressions of opinion or aspi-ration into terms and conditions of employment.Also, we are convinced that the impracticality ofrequiring parties to attempt to bargain over frag-ments, rather than the issues as a whole-i.e., in avacuum-is not conducive to promoting stability283 NLRB No. 54 PEERLESS PUBLICATIONSor effectiveness in collective-bargaining relation-ships.4We reaffirm the view that protection of the "edi-torial integrity of a newspaper lies at the core ofpublishing control,"5 and that in order to preservesuch, a news publication is free to establish reason-able rules designed to prevent its employees fromengaging in activity which would "directly com-promise their standing as responsible journalists andthat of the publication for which they work as amedium of integrity," without necessarily being re-quired to bargain initially. It follows from thisprivilege-which is directly incident to a newspa-per's integrity-that the newspaper will be similar-ly exempt from mandatory bargaining about disci-plinary action for employee breach of the basicrule.6 It must be emphasized, however, that "[t]hedegree of, control which may be exercised by apublication in this regard is not open-ended, butmust be narrowly tailored to the protection of thecore purposes of the enterprise." (Id. fn. 36.) Inlight of the above, and keeping in mind the lan-guage of the court, we deem it appropriate at thispoint to indicate the general standards under whichsuch unilateral action is to be considered.The concept of "terms and conditions of employ-ment" is itself a broad one-and deliberately so, forCongress intended it to be broad.? Thus, rules orcodes of conduct governing employee behaviorwith constituent penalty provisions for breach nec-essarily fall well within the definitional boundariesof "terms and conditions" of employment. In deter-miningwhether an employer may neverthelessimpose such a term and condition of employmentwithout prior bargaining, we begin with the princi-ple that "laborlaw presumesthat a matter whichaffects the terms and conditions of employmentwill be a subject of mandatorybargaining."" Inorder to overcome this presumption, therefore, it isclear initially that the subject matter sought to beaddressed by the employer must go to the "protec-tion of the core purposes of the enterprise." Whenthat is the case, the rule must on its face be (1) nar-rowly tailored in terms of substance, to meet withparticularityonly the employer'slegitimate andnecessary objectives, without being overly broad,'Accordingly,our earlier decision in this case and the decision inCap-italTimes,supra, areoverruledto the extent that they are inconsistentwithour holding here.5Althoughthere may be exceptions to this general proposition (see,e.g., the court's opinion atfn. 33),we see no indication that such are in-volved here.s As noted by JudgeMacKinnon,theremaybe exceptional caseswhere inexcessive penalty renders a rule mandatordy bargainable.sSee discussion at sec.VI of the court's opinion,and accompanyingfn. 39-418 Id at sec.VI; seeChemical Workers v.PittsburghPlate GlassCo., 404U.S. 157 at 178-179 (1971)335vague, or ambiguous;and (2) appropriatelylimitedin its-applicability to affected employees to accom-plish the necessarily limited objectives.Turning to the provisions at issue in this case, wehave reexamined the. Respondent'sGeneral OfficeRules and Code of Ethics under these criteria andin light of the court's opinion,and we find that theEthics Code as a whole,aswell as the GeneralOfficeRules promulgatedby theRespondent, donot withstand such scrutinyand must be rescindedin their entirety.First, in affirming our holding asto theOfficeRules(other than those portions ofRule 11 treated with the Code of Ethics)'we reiter-ate our fording that they directly affect terms andconditions of employment,and the conclusion thatnothing contained therein is"properly excludablefrom bargaining as being inherently in the,exclu-sive" prerogative of management such as wouldexempt it from the normal requirements of manda-torybargaining. (See id. at fn. 38.)Withrespect to the Code ofEthics,we note thatthe court deemed it necessary to distinguish be-tweenthose provisions of the Code which, whilecentral to the Mercury's interest in the preser-vation of its legitimate managerial preroga-tives, affect the employees only minimally, andthose which,although not essential to the pub-lication's freedom'to conduct its business, dohave a significant impact on the employees.[Id. at 561.]Moreover,when there is a conflict between anemployer's freedom to manage his business inareas involving the basic direction of the en-terprise and the right of the employees to bar-gain on subjectswhich affectthe terms andconditionsof their employment,a balancemust be struck, if possible,which will take[into]account [the]relative importance of theproposed actions to the two parties."'[Id. at562, citingMachinistsLocal 1304 (FibreboardCorp.) v.NLRB,379 U.S. 203 at 223(1964),andChemicalWorkers v. Pittsburgh Plate GlassCo., 404 U.S. at 119.]99With respect to the former statement,it is clear there are multiplepermutations depending on the number and complexity of the variablesused. Thus, a simple matrix using dust the two suggested by the court,i.e.,placing the essentiality or nonessentialtty to preservation of the em-ployer's interest on one axis, and the resultant minimal or significantimpact of the rule on employees on the other,would generate four com-binationswhich can be summarized as follows:(1) nonessential to em-ployer: minimal impact on employee, (2) nonessential to employer:signif-icant impact on employees; (3) essential to employer:minimal impact onemployees;(4) essential to employer:significant impact on employees.Where,'as here, the penalty for breach of a rule consists of discipline in-cluding discharge (either discretionary or automatic) it is clear that theContinued 336DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAssessing the Respondent's Code of Ethics underthe framework discussed above, we find it-unneces-sary at this time to decide specifically which, ifany, of the ethics code provisions may be deemedrestricted to subject matter necessary to the "pro-tection of the core purposes of the enterprise" so asto overcome the initial presumption of mandatorybargainability.For assuming arguendo that theywould overcome the presumption, we concludethat -the Code as actually promulgated by the Re-spondent must fall in any event because it is defi-cient in other respects. Thus, the entire Code, to-gether with the office rules of which the Code wasdeemed a part, applies on its face to "all employ-ees,"without appropriate limitation to designatedcategories of employees (e.g., reporters and editori-al personnelas well as maintenanceand circulationemployees) as to which requirements differ. More-over, each employee, with no prior requirement oropportunity for bargaining by the employees' rep-resentatives, is required by the Code's "Pledge"section to "make himself known now and state hisreasons," in the event the employee does not"wholly and fully subscribe" to the tenets of theCode, in effect requiring the employee to bypassthe collective-bargaining representative and bargaindirectlywith the Employer. In addition the codeprovisions are in our view substantially overlybroad as promulgated rather than narrowly tailoredin terms of their content to meet with particularitywhat may be legitimate objectives of the Respond-ent.Also, like the court, we perceive significantdifferences between a gift from a news sourcewhich is designed to influence news coverage onthe one hand, and a "freebie"' given relatively in-discriminately-particularly so when as frequentlyoccurred at the Respondent, such freebies or tick-etswere actually distributed by the editor. Similar-ly,where an employer wishes to address the sub-jectmatter of an employee's secondary employ-ment, we deem it incumbent on the employer todistinguish between employment which would con-stitute a clear and improper conflict of interest, andthatwhich does not. We find no such distinctionmade here by the Respondent.With respect to the Respondent's attempts tocurtail other outside activities of its employees, i.e.,"political involvement, holding public office, serv-ice ' in community organizations," or failure tomatter affects the "terms and conditions"of employees,and also that theimpact'is "significant"'Hence none of the code provisions involved herefall in the third category Combinations one and two would also appeareliminated because matters not essential to the Employer's direction ofthe enterprise would not in any event overcome the initial presumptionof mandatory bargainability.Thus, it would seem that the court was con-templating only the fourth combination above in its statement concerning"balancing.""conduct their personal lives," outside the officehours so as not to reflect adversely on the Re-spondent or cause "loss of business or patronage,"we concur in the court's pointed comment thatsuch regulation "interferes substantially with thecivil and economic rights of the employees (andindeed their private lives)." (Id. at 563.)10 Thepreservation of editorial integrity does not neces-sarily dictate a requirement of employee abstentionfrom political participation or servicein communi-ty organizations. Nor is there evident a need for ageneral directive aimed at regulating the employ-ees' conduct of their personal lives, with its inher-ent potential for "misuse against those with whosepolitical, social, religious, or union beliefs a pub-lishermay disagree," (ibid. at fn. 50), or a prohibi-tion of activities such as an "iffy" ban that hangslike a sword and squarely presents "inescapable"constitutional problems.1' In the instant case, wefind that Respondent has not demonstrated on therecord that its regulation of such areas was sup-ported by "clearly defined, directly necessary com-pensating benefits in terms of the employer's legiti-mate concerns." Id.These deficiencies of overbreadth are in ourview further compounded by the open-endednature of the Rules and Code as written by the Re-spondent. The General Office Rules (of which theCode became a part) stated:These rules include, but are not limited to,allof the office rules for your department.Your department head may add to these rulesmore specific rules which apply to your de-partment.Violation of office rules may bedeemed cause for discharge except in the caseof those rules where discharge is automatic.Thus, in addition to the other infirmities dis-cussed above, the Respondent in its rules purportedto invest itself ' with the sole discretion to laterimpose additional rules subjecting employees to dis-cipline, including discharge, without regard to theircontent or the presumptive requirements of manda-tory bargaining.This caveat-itself unilaterallypromulgated without bargaining, which we havepreviously ordered rescinded-cannot in our viewserve to justify a subsequent avoidance of the pre-sumptive requirements of bargaining about termsand conditions of employment, including the deli-cate and sensitive matters encompassed within theCode's provisions.We also note that the Code of Ethics provisionshere contain some vagueness and certain ambigu-10 See alsoPeerless Publications,supra, 231 NLRB at 248-249.i r See id at 248 fns 10 and 14,and related text. PEERLESSPUBLICATIONS337ities,aswell as possibly conflicting requirements.For example, paragraph 4 of the "ETHICS" sec-tion provides in part that "Newspaper people willseek news that serves the public interest, despitethe obstacles." Section 2 under "FAIR PLAY," onthe other hand, -provides that "The news mediamust guard against invading a person's right to pri-vacy."Without intruding into a debate concerningwhat constitutes "the public interest" in this con-text (a term which we note is not defined in theCode), or seeking to define what best "serves" thatend, we find it unclear from the Code itself wheth-er the "obstacles" which must be overcome underthe "ETHICS" section exclude or encompass, the"right to privacy" which must be guarded undersection 2 of "FAIR PLAY." Nor is it clear wheth-er either or both of the above is intended to be sub-ordinate to paragraph 1 of "ACCURACY ANDOBJECTIVITY" which provides: "Truth in allthings is our ultimate goal." Paragraph 3 of thelatter section asserts: "There is no excuse for inac-curacies or lack of thoroughness," while "FAIRPLAY," section 4, states that "It is the duty ofnews media to make prompt and complete correc-tion of their errors"; thereby potentially presentingemployees with a "Hobson's" choice: i.e., promptlycorrect an error and be subject to discharge, sincethere is "no excuse for inaccuracies," or not do soand be likewise subject to discharge for failing tomake a "prompt and complete correction" of theerror.We find it likewise unclear whether the"public's right to know of events of public impor-tance and interest" as the "overriding mission" ofthe Respondent's publication, is intended to includean obligation to report stolen documents, or wheth-er there is any limitation on the assertion in the"ETHICS" section that newspaper people must befree of obligation "toanyinterest other than thepublic's right to know," or to what extent employ-ees must acknowledge the ethic of protecting con-fidential sources of information.We note also thatwhat may be deemed to have "news value" by onepublisher may be considered "insignificant" or pan-dering to "morbid curiosity" by another.Infirmities such as these may be deemed tolera-ble where an employer wishes merely to announceitsown goals as an adjunct to attempting to im-prove the quality of its publication or enhancing itscredibility.But they are not acceptable where, ashere,an employer seeks unilaterally to impose suchimprecision on, employees in the form of ruleswhich affect their terms and conditions of employ-ment, and for breach of which the employees maybe subject to discharge. In the latter situation,where the impact on employees is self-evident andsignificant, the necessary remedy is rescission. Ac-cordingly,we .shall revise our prior Order in thisproceeding,as setout in full below, to require thatthe provisions of the Code of Ethics, as well as theGeneral Offices Rules, be rescinded in their entire-ty.We wish to make it clear that our decision doesnot preclude the Respondent from establishingcompletely new ethics code and rules provisionssubject to the standards set forth above, where thecontent of such rules is necessary to the credibilityof the institution and/or the quality of its product,and the rules themselves are narrowly tailored, un-ambiguous, and designate the category of employ-ees to whom applicable; provided, however, thatsuch statements of ethics and rules requirements donot improperly impinge on the relevant rights ofthe affected employees.ORDERThe National Labor Relations Board orders thatthe Respondent, Peerless Publications, Inc. (Potts-town Mercury), Pottstown, Pennsylvania, its offi-cers, agents, successors, and assigns, shall1.Cease and desist from(a)Refusing to bargain collectively with theNewspaper Guild of Greater Philadelphia;, Local10, on request, about terms and conditions of em-ployment embodied in the Respondent's GeneralOffice Rules and Code of Ethics, including theirpenalty provisions.(b)Unilaterally promulgating or changing rulesor codes of conduct, including any penalty provi-sions,which affect wages or terms and conditionsof employment, or enforcing, such unilaterally pro-mulgated rules or penalty provisions,withoutgiving the Union notice and the opportunity to bar-gain.(c)Unilaterally implementing the penalty provi-sions of the present Code of Ethics by warning let-ters.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act, or interfering with the Union's effortsto bargain collectively with it with respect to thefollowing appropriate unit:-1All employees in the Editorial, Circulation,Maintenance, Telephone Operator and Adver-tisingDepartments, but excluding the manag-ing editor, city editor, circulationmanager,confidential secretary to the Publisher, countystring correspondents, commission advertisingsalesmen, and the national, display and classi-fied advertising managers. 338DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Rescind in writing the General Office Rulesand the Code of Ethics, including the penalty pro-visions.(b)On request, bargain with the Union concern-ing terms and conditions of employment to be con-tained in any revised General Office Rules or Codeof Ethics, including any penalty provisions, and, ifan agreementisreached, embody it ina signedagreement.(c)Rescind and withdraw from personnel orother files maintained by the Respondent copies ofor references to the warning letters issued to em-ployees Dougherty and Smith dated 16 May 1974,and rescind any other disciplinary actions whichresulted from enforcement of this penalty' provi-sion, notify the employees in writing that this hasbeen done and that the discipline will not be usedagainst them inanyway, and make employeeswhole for any losses' they may have suffered byreason, of the enforcement of these penalty provi-sions in the manner set forth in the remedy sectionof the Board's decision in this proceeding, reportedat 231 NLRB 244 (1977).(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e)Post at its place of business in Pottstown,Pennsylvania, copies of the-attached notice marked"Appendix." 12 Copies of the notice, on forms pro-vided by the Regional Director for Region 4, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the- Respondent imme-diately upon receipt and maintained for 60 consec-utivedays in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has-taken to,comply.MEMBER STEPHENS, concurring.I concur in the result.is If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF-THENATIONAL LABOR RELATIONS BOARD,An Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withtheNewspaperGuild of Greater Philadelphia,Local 10, on request, about terms and conditions ofemployment embodied in the General Office Rulesand Code of Ethics.WE WILL NOT unilaterally promulgate rules orcodes of conduct or penalty provisions affecting'wages or terms and conditions of employment, orenforce such unilaterally promulgated rules or pen-alty provisions,without giving the Union noticeand the opportunity to bargain.WE WILL NOT unilaterally implement the penaltyprovisions of the Code of Ethics by warning let-ters.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 oftheAct, or interfere with the Union's efforts tobargain collectively with us with respect to the fol-lowing appropriate unit:All employees in the Editorial, Circulation,Maintenance, Telephone Operator and Adver-tisingDepartments, but excluding the manag-ing editor, city editor, circulation manager,confidential secretary to the Publisher, countystring correspondents, commission advertisingsalesmen,and, the national, display and classi-fied advertisingmanagers.WE WILL rescind in writing the General 'OfficeRules and the Code of Ethics, including penaltyprovisions.WE WILL, on request, bargain with the ,Unionconcerning terms and conditions of employment tobe contained in any new General Office Rules andCode of Ethics, including any applicable penaltyprovisions, and, if agreement is reached, embody itin a signed agreement.WE WILL rescind and withdraw from per'son'nelor other files copies of, or references to, the warn-ing letters issued to employees Dougherty andSmith, dated 16 May 1974 and any other discipli-nary actions which resulted from our enforcementof these penalty provisions and notify the employ-ees in writing that this has been done and that thediscipline will not beused againstthem in any way. PEERLESSPUBLICATIONS339WE WILL make the employees whole -for anylosses they may have suffered by reason of any en-forcement of such penalty provisions, with interest.PEERLESSPUBLICATIONS,INC.(POTTSTOWN MERCURY)